DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
In this case, the abstract describes the invention as “A plug excellent in pressure resistance”. 
Drawings
The drawings are objected to because: the figures would result in unsatisfactory reproduction characteristics (e.g. faint/gray lines). 37 C.F.R. 1.84(l) requires “Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.”  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
Claim 1 recites “at least one of the protective members is integrated with [….]” It appears that this element intends to refer to the previously introduced “at least one of the protective member”. The examiner recommends reciting the limitation as: “the at least one of the protective member is integrated with [….]” 
Claim 8 recites “an axial length (b)”. The term “b” is never again recited or used in the claim or dependent claims. The examiner recommends deletion of “(b)”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “one of the pressure transmission elements constituting the pressure transmission means” (claim 4 similarly uses this indefinite phraseology). It is not clear if “the pressure transmission elements” intends to refer to one of the “pair of pressure transmission means” or a sub-element of a pressure transmission means. In other words, it is not clear what “the pressure transmission elements” intends to refer to. Claim 4 is rejected for dependent from and otherwise containing the similar indefinite claim language as parent claim 1. 

Claim 4 recites “a plurality of the protective members”. It is not clear if the “plurality of the protective members” are intended to further define the “at least one protective member” as requiring more than one protective member or whether the plurality of protective members are an additional element, separate to the previously introduced “at least one protective member”. The claim is additionally indefinite because it recites that 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 20130112398 A1), in view of Hughes (US 20080011471 A1), further in view of Eatwell (US 20090242215 A1).

Regarding claim 1, White teaches a plug for plugging a wellbore, comprising: 
a cylindrical body (Fig 1, body 20); 
an annular elastic member (Fig 1, principal element 28; Para 0023, “Principal element 28 is an elastomeric seal”) configured to surround an outer peripheral surface of the cylindrical body (Fig 1, as seen, seal 28 surrounds the outer surface of body 20) and to be deformed under pressure (as seen between the retracted state of Fig 4A to the expanded state of Fig 4B, seal 28 is deformed and expanded; Para 0028, “the pressure on principal element 28 has squeezed principal element 28 out into engagement with the conduit 12”); 
at least one protective member (Fig 1, non-extrusion ring 14 and inner ring 32) configured to surround the outer peripheral surface of the cylindrical body (Fig 1, elements 14 and 32 surround the body 20) and to prevent at least a part of the elastic member from coming into contact with the cylindrical body (Fig 1, at least inner ring portion 32 is positioned to prevent the flanged portion of seal 28, near 30, from coming into direct contact with body 20); and 
a pair of pressure transmission means (the examiner notes that 112(f) has been invoked and the corresponding structure is found in e.g. Para 0033 and 0113 of the specification as-filed which identified at least a socket, cone, slip, ring, and load ring, and their equivalents thereof, as the corresponding structure. Applicant’s statement in Para 0050 is similarly acknowledged. Fig 1, “forcing cones 24” at the uphole and downhole end of seal 28) configured to sandwich the elastic member in an axial direction of the plug (Fig 1, “forcing cones 24” at the uphole and downhole end of seal 28) and to apply pressure to the elastic member in the axial direction to compress the elastic member (Para 0028, “forcing cones 24 are moved axially along the mandrel 20 towards each other according to one embodiment of the present disclosure. The inclined planes of the forcing cones 24 have pushed the non-extrusion rings 14 out to the conduit 12 and the pressure on principal element 28 has squeezed principal element 28 out into engagement with the conduit 12”), 
Para 0028,” The inclined planes of the forcing cones 24 [pressure transmission element of the pressure transmission means] have pushed the non-extrusion rings 14 [an element of the protective member]” which subsequently pushes on the seal 28. This type of engagement constitutes the elements being “integrated with” one another. The two elements ‘coordinate to function as a unified whole’, see definition at https://www.merriam-webster.com/dictionary/integrate), 
one of the pressure transmission elements integrated with the protective member is in contact with an end of the elastic member (Fig 1, as discussed in the preceding limitation, the elements are integrated with one another, the pressure transmission element/cone 24 is at least in indirect contact with seal 28 and in direct contact with integrated protective member 14) and is a conical member whose outer diameter increases from an end of the cylindrical body toward the elastic member (Fig 1, element 24 is described as a “cone” even when considered as being ‘integrated’ with 14, it retains it’s generally conical shape. Regarding the “upper” cone 24, the outer diameter is smaller towards an uphole end and increases towards the seal 28). 
White is silent on when the elastic member is deformed by applying a pressure of 50 MPa to the plug in the axial direction. 
Hughes teaches the elastic member is deformed by applying a pressure of 50 MPa to the plug in the axial direction(Because the claim in question is an apparatus, the examiner broadly and reasonably interprets the claim as requiring the elastic member is deformable by application of a pressure of 50 MPa, see MPEP 2114(II). In other words, the claim does not require a method step of applying 50 MPa to achieve deformation, but merely an elastic member capable of deforming when 50 MPa is applied in the axial direction. As a consequence of this interpretation, it stands to reason that a device which deforms with an application of force less than 50 MPa will also be deformable when a greater force, the 50 MPa, is applied to it. Fig 2, Para 0006, “a packing element in an annular recess” and compression means “capable of driving compression of the packing element annular recess at applied pressures of less than 800 psi [or approximately 5 MPa]”. As previously asserted by the examiner, if the packing element is deformable at 5 MPa, it would be deformable with the application of a force greater than 5 MPa, e.g. 50 MPa as recited).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by White by having a packer actuate-able by the low compressive forces as disclosed by Hughes because imparting a minimal amount of force would be “less likely to cause damage” to the surrounding formation and/or tubular (Para 0002 of Hughes).
White as modified is silent on a ratio (b/a) of an axial length (b) of a part of the elastic member where the cylindrical body and the elastic member are in contact with each other, to a maximum axial length (a) of the elastic member in a cross section along the axial direction is less than 0.5.  
Eatwell teaches a ratio (b/a) of an axial length (b) of a part of the elastic member where the cylindrical body and the elastic member are in contact with each other, to a (Fig 1, the elastic member is understood as being only elastic outer layer 40 that has a maximum length as shown. Further outer layer 40 does not contact the cylindrical body 50 because of at least the presence of inner layer 70 i.e. the ratio “b/a” is equal to 0, which is less than 0.5.).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by White as modified by having the layered central sealing element as disclosed by Eatwell because “compression set packers have a known problem of internal friction drag occurring during an elements axial compressive travel” and the arrangement put forward by Eatwell would see “reduced or eliminated problems caused by internal friction drag” (Para 0003).  
  
Regarding claim 4, White further teaches a plurality of the protective members (Fig 1, uphole and downhole sets of non-extrusion ring 14 and inner ring 32), wherein one of the plurality of protective members is integrated with one of the pressure transmission elements constituting one of the pair of pressure transmission means (Para 0028 regarding the uphole set, ”The inclined planes of the forcing cones 24 [pressure transmission element of the pressure transmission means] have pushed the non-extrusion rings 14 [an element of the protective member]” which subsequently pushes on the seal 28. This type of engagement constitutes the elements being “integrated with” one another. The two elements ‘coordinate to function as a unified whole’, see definition at https://www.merriam-webster.com/dictionary/integrate), and another one of the plurality of protective members is integrated with one of the pressure transmission elements constituting the other of the pair of pressure transmission means  (Para 0028 regarding the downhole set, ”The inclined planes of the forcing cones 24 [pressure transmission element of the pressure transmission means] have pushed the non-extrusion rings 14 [an element of the protective member]” which subsequently pushes on the seal 28. This type of engagement constitutes the elements being “integrated with” one another. The two elements ‘coordinate to function as a unified whole’, see definition at https://www.merriam-webster.com/dictionary/integrate).  

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eatwell (US 20090242215 A1), in view of Hughes (US 20080011471 A1).

 Regarding claim 8, Eatwell teaches a plug for plugging a wellbore, comprising: 
a cylindrical body (Fig 1, mandrel 50); 
an annular elastic member (Fig 1, sealing layer 40; Para 0016, layer 40 may include flexible nitrile or rubbers) configured to surround an outer peripheral surface of the cylindrical body (Fig 1, Para 0016, layer 40 surrounds mandrel 50, the examiner notes that the claim does not require any direct contact and even positively recites contact as not occurring later in the claim) and to be deformed under pressure (Para 0016, the layer experiences “flexing during expansion” i.e. deformation and is a “compression set” tool; Para 0015, “upper element outer surface 45 [of layer 40] can be configured to flex and expand variably to better seal in the well bore”); 
at least one protective member (Fig 1, protective member 70, 80, 120) configured to surround the outer peripheral surface of the cylindrical body (Fig 1, protective member 70, 80, 120 as defined surround the mandrel 50) and to prevent at least a part of the elastic member from coming into contact with the cylindrical body (Fig 1, protective member 70, 80, 120 as defined prevents layer/elastic member 40 from coming into direct contact with the mandrel 50); and 
a pair of pressure transmission means  (the examiner notes that 112(f) has been invoked and the corresponding structure is found in e.g. Para 0033 and 0113 of the specification as-filed which identified at least a socket, cone, slip, ring, and load ring, and their equivalents thereof, as the corresponding structure. Applicant’s statement in Para 0050 is similarly acknowledged.  Fig 1, means include 130 and 110 at the uphole end. The examiner notes that Para 0050 of applicant’s specification that the pressure transmission means do not need to have the same configuration) configured to sandwich the elastic member in an axial direction of the plug (Fig 1, means include 130 and 110 at the uphole end which are on opposite ends of/sandwiches the elastic member 40) and to apply pressure to the elastic member in the axial direction to compress the elastic member (Para 0017, “setting piston 130 moves in a direction which compresses the elements 40 and 70”, as the uphole 110 is fixedly connected to mandrel 50, it similarly provides and equal and opposite force on the elastic member 40 as piston 130 moves), an axial length (b) of a part of the elastic member where the cylindrical body and the elastic (Fig 1, outer layer 40 does not contact the cylindrical body 50 because of at least the presence of inner layer 70).  
 Eatwell is silent on wherein when the elastic member is deformed by applying a pressure of 50 MPa to the plug in the axial direction. 
Hughes teaches the elastic member is deformed by applying a pressure of 50 MPa to the plug in the axial direction (Because the claim in question is an apparatus, the examiner broadly and reasonably interprets the claim as requiring the elastic member is deformable by application of a pressure of 50 MPa, see MPEP 2114(II). In other words, the claim does not require a method step of applying 50 MPa to achieve deformation, but merely an elastic member capable of deforming when 50 MPa is applied in the axial direction. As a consequence of this interpretation, it stands to reason that a device which deforms with an application of force less than 50 MPa will also be deformable when a greater force, the 50 MPa, is applied to it. Fig 2, Para 0006, “a packing element in an annular recess” and compression means “capable of driving compression of the packing element annular recess at applied pressures of less than 800 psi [or approximately 5 MPa]”. As previously asserted by the examiner, if the packing element is deformable at 5 MPa, it would be deformable with the application of a force greater than 5 MPa, e.g. 50 MPa as recited).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by White by having a packer actuate-able by the low compressive forces as disclosed by Hughes 

Regarding claim 9, Eatwell further teaches wherein the protective member is annular (Fig 1, protective member 70, 80, 120 as defined surround the mandrel 50 and is ring-like; the examiner notes that the parent claim merely requires that the protective member surround the cylindrical body, but this may be accomplished by any number of non-ring shapes. Claim 9 further limits the shape).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE N YAO/Examiner, Art Unit 3676